Chalmers, J.,
delivered the opinion of the court.
Appellant was convicted of grand larceny in having stolen a sow. There was introduced in evidence against him a piece of fresh pork found in his cabin, and the identification of this piece of meat as being a portion of the carcass of the stolen animal was the principal-question litigated in the trial before the jury. After the jury retired to their room to consider of their verdict, they sent a message to the court desiring to have the meat sent to them, which the court did and the action of the court in so doing is assigned for error. It being shown and admitted that the meat sent to the jury was the same adduced and testified about on the trial, and that its condition remained unchanged in the meantime, we do not per*321ceive any prejudice could have accrued to the appellant by submitting it to further scrutiny in the jury-room.

Affirmed.